


110 HR 3049 IH: To establish a pilot program for the expedited disposal

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3049
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2007
			Mr. Duncan introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish a pilot program for the expedited disposal
		  of Federal real property.
	
	
		1.Federal real property
			 disposal pilot program
			(a)In
			 generalChapter 5 of subtitle
			 I of title 40, United States Code, is amended by adding at the end the
			 following:
				
					VIIExpedited
				Disposal of Real Property
						621.Pilot
				program
							(a)The Director of
				the Office of Management and Budget (in this subchapter referred to as the
				Director) shall conduct a pilot program, to be known as the
				Federal Real Property Disposal Pilot Program, under which real
				property that is not meeting Federal Government needs may be disposed of in
				accordance with this subchapter.
							(b)For purposes of
				this subchapter, the Director shall identify criteria for determining whether
				real property is not meeting Federal Government needs.
							(c)The Federal Real
				Property Disposal Pilot Program shall terminate 5 years after the date of the
				enactment of this subchapter.
							622.Selection of
				real propertiesAgencies will
				recommend candidate disposition properties to the Director for participation in
				the pilot program. The Director, with the concurrence of the head of the
				executive agency concerned and consistent with the criteria established in
				section 621, may then select such candidate properties for participation in the
				pilot program and notify the recommending agency accordingly.
						623.Expedited
				disposal requirements
							(a)For purposes of
				the pilot program, an expedited disposal of a real property is a
				sale of real property for cash that is conducted pursuant to the requirements
				of section 545 of this title.
							(b)Real property sold
				under the pilot program must be sold at not less than the fair market value as
				determined by the Director in consultation with the head of the executive
				agency. Costs associated with disposal may not exceed the fair market value of
				the property unless the Director approves incurring such costs.
							(c)A real property
				may be sold under the pilot program only if the property will generate monetary
				proceeds to the Federal Government, as provided in subsection (b). A disposal
				of real property under the pilot program may not include any exchange, trade,
				transfer, acquisition of like-kind property, or other non-cash transaction as
				part of the disposal.
							(d)Nothing in this
				subchapter shall be construed as terminating or in any way limiting authorities
				that are otherwise available to agencies under other provisions of law to
				dispose of Federal real property, except as provided in subsection (e).
							(e)Any expedited
				disposal of a real property conducted under this section shall not be subject
				to—
								(1)subchapter IV of
				this chapter;
								(2)sections 550 and
				553 of title 40, United States Code;
								(3)section 501 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
								(4)any other
				provision of law authorizing the no-cost conveyance of real property owned by
				the Federal Government; or
								(5)any congressional
				notification requirement other than that in section 545 of this title.
								624.Special rules
				for deposit and use of proceeds from expedited disposals
							(a)Agencies that
				conduct expedited disposals of real properties under this subchapter shall be
				reimbursed from the proceeds for the administrative expenses associated with
				the disposal of such properties. Such amounts will be credited as offsetting
				collections to the account that incurred such expenses, to remain available
				until expended without further appropriations.
							(b)After payment of
				such administrative costs, the balance of the proceeds shall be distributed as
				follows:
								(1)80 percent shall
				be deposited into the Treasury as miscellaneous receipts.
								(2)20 percent shall
				be deposited into the account of the agency that owned the real property and
				initiated the disposal action. Such funds shall be available without further
				appropriation, to remain available for the period of the pilot program, for
				activities related to Federal real property capital improvements and disposal
				activities. Upon termination of the pilot program, any unobligated amounts
				shall be transferred to the general fund of the
				Treasury.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 subtitle I of title 40, United States Code, is amended by inserting after the
			 item relating to section 611 the following:
				
					
						SUBCHAPTER VII—Expedited Disposal of Real
				Property
						Sec. 621. Pilot program.
						Sec. 622. Selection of real properties.
						Sec. 623. Expedited disposal requirements.
						Sec. 624. Special rules for deposit and use of proceeds from
				expedited
				disposals.
					
					.
			
